 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     RYAN MICHAEL BETTIS
 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 6:19-mj-00008
                                         )
11                     Plaintiff,        )                 MOTION FOR EXPUNGEMENT AND
                                         )                 ORDER FOR
12                                       )                 EXPUNGEMENT
     vs.                                 )
13                                       )
                                         )
14   RYAN MICHAEL BETTIS,                )                 Judge: Hon. Jeremy D. Peterson
                                         )
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18          Defendant RYAN MICHAEL BETTIS, having not been previously convicted of violating

19   a Federal or State law relating to controlled substances prior to this offense, hereby requests this

20   Court expunge the proceedings against him, pursuant to 18 U.S.C. § 3607; which states in part:
21                  “If the case against a person found guilty under section 404
22                  of the Controlled Substances Act (21 U.S.C. § 844(a)) is the
                    subject of a disposition under subsection (a), and the person
23                  was less than twenty-one years old at the time of the offense,
                    the court shall enter an expungement order upon the
24                  application of such person.”
25
            The government has no objection.
26
            On February 1, 2019, Defendant RYAN MICHAEL BETTIS was charged with 36 C.F.R.
27
     § 2.35(b)(2) – Possession of a Controlled Substance: Cocaine, 36 C.F.R. § 2.35(b)(2) –
28


     MOTION FOR EXPUNGMENT AND
     `ORDER FOR EXPUNGMENT                                                                                  1
 1   Possession of a Controlled Substance: Marijuana, and 36 C.F.R. § 2.35(a)(2)(ii) – Possessing an

 2   Alcoholic Beverage when Under 21 Years of Age. At the time, Mr. Bettis was under twenty-one

 3   years of age. On April 17, 2019, Mr. Bettis pleaded guilty to one charge of the Criminal

 4   Complaint which alleged 36 C.F.R. § 2.35(b)(2) – Possession of a Controlled Substance. The

 5   Court did not enter judgment on this conviction. Instead, the Court ordered Mr. Bettis to twelve

 6   months of unsupervised probation, with the conditions that he obey all laws. He was also ordered

 7   to pay a $10.00 special assessment fee and a $990.00 fine totaling a $1,000.00 financial

 8   obligation.

 9          Mr. Bettis has paid his $1,000.00 financial obligation in full. Mr. Bettis is currently in

10   compliance with all conditions of his probation. The review hearing in the above captioned matter

11   previously scheduled for March 24, 2020 has been vacated and the case has been dismissed. Mr.

12   Bettis hereby requests that the above captioned matter be expunged pursuant to 18 U.S.C. § 3607.

13

14   Dated: March 5, 2020                                          /s/ Carol Ann Moses
                                                                   CAROL ANN MOSES
15                                                                 Attorney for Defendant,
16                                                                 RYAN MICHAEL BETTIS

17

18

19

20
21

22

23

24

25

26
27

28


     MOTION FOR EXPUNGMENT AND
     `ORDER FOR EXPUNGMENT                                                                               2
 1                                                ORDER
 2
              Good cause appearing, the above request to expunge the proceedings in case no. 6:19-mj-
 3
     00008 pursuant to 18 U.S.C. § 3607 is hereby accepted and adopted as the order of this court.
 4
     IT IS SO ORDERED.
 5

 6
     Dated:      March 5, 2020
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     MOTION FOR EXPUNGMENT AND
     `ORDER FOR EXPUNGMENT                                                                           3
